IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,526



                           EX PARTE ALEX MORRIS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1010110 IN THE 174th DISTRICT COURT
                           FROM HARRIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty-five years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The trial court has determined, based upon the record, that trial counsel failed to timely file

a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-
                                                                                                      2

time appeal of the judgment of conviction in Cause No. 1010110 from the 174th Judicial District

Court of Harris County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time

limits shall be calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues.



Delivered: April 6, 2011
Do Not Publish